Citation Nr: 0906882	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-37 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disorder.

2. Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to September 
1989.  He also had additional National Guard service from May 
1988 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied the above claims. 

In May 2008, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided 
while at the RO.


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder is not shown to be 
related to service.  

2.  Resolving all reasonable doubt in the Veteran's favor, 
right hip bursitis had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder have not have been met.  38 U.S.C.A. §§ 101, 106, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for right hip 
bursitis have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome this burden, VA must show (1) that 
any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to the claim for service connection for a right shoulder 
disorder, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue denied below.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA private treatment records.  
Also he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Next, a specific VA medical opinion 
pertinent to the issue denied below was obtained.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

The Board does observe the representative's contention that 
the November 2008 VA examination was inadequate because it 
was performed by a physician's assistant rather than a 
medical doctor and was unsigned by a physician.  However, the 
Board notes that in Cox v. Nicholson, 20 Vet. App. 563 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that it has never required that medical 
examinations under section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  In Cox, a nurse practitioner was found to fit 
squarely into the requirement of section 3.159(a)(1) as a 
provider competent to provide diagnoses, statements, or 
opinions. Similarly, in this case, the VA examiner was a 
physician's assistant, and thus, completed medical education 
and training and meets the requirement of section 3.159(a)(1) 
as one competent to provide diagnoses, statements, or 
opinions.  Moreover, the VA examiner reviewed the Veteran's 
claims file and provided competent medical evidence, as 
described in detail below, and as such, the Board concludes 
that the examination report and the opinion of the examiner 
is sufficient upon which to base a decision.  And while M21-
1MR, Part III, Subpart iv, Chapter 3, Section D indicates 
that examinations performed by a physician's assistant must 
be reviewed and signed by a physician, the Board would point 
out that the Board is not bound by Department manuals.  
38 C.F.R. § 19.5 (2008).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the claim for service connection for a right hip 
disorder, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).  

The Veteran also had service with the National Guard.  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a) and (d).  ACDUTRA includes full- time duty performed 
for training purposes by members of the National Guard of any 
state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

The Veteran contends that service connection is warranted for 
a right shoulder and right hip disorders that he contends 
were incurred during active duty for training while in the 
National Guard.  He states that he injured his right shoulder 
in 1993 while on physical training when he tripped and fell. 
He reports that he was treated, and it was determined that he 
had fractured his shoulder.  (See, hearing testimony of May 
2008).  He also reports that in 1991 he injured his right hip 
when he was on drills at Fort Hood and he fell.  (See, May 
2008 hearing testimony).  

The RO has made a formal finding of unavailability of the 
Veteran's service treatment records (STR's).  (See, February 
2007 VA Memorandum).  Under the circumstances, the Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been lost or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The record reflects that the Veteran has current diagnoses of 
a right hip and right shoulder disorders.  Private treatment 
records show that in April 2001, the Veteran reported having 
right hip pain for the past two years; X-rays were normal.  
In April 2002 the Veteran complained of right hip pain, and 
tendonitis was diagnosed.  Private records show that the 
Veteran was treated in July 2003 for right shoulder 
complaints; he indicated that the pain had a sudden onset and 
had begun one month prior.  Rotator cuff sprain was 
diagnosed.  An MRI report dated that same month showed the 
Veteran had right shoulder since 1997.  The MRI showed 
bursitis.  Treatment is also shown in 2005 for right shoulder 
impingement syndrome.  In August 2005, the Veteran reported 
having right shoulder pain since 1992 due to a humerus 
fracture.  In November 2005, rotator cuff syndrome was found.  

In April 2004, the Veteran submitted notarized lay statements 
from service comrades.  One stated that he and the Veteran 
attended basic training and AIT together and that he 
witnessed him injuring his hip while performing a maneuver.  
The writer stated that he and the Veteran went to sick call 
together while being at Camp Robinson to obtain a different 
MOS, and that they went to sick call together.  He stated 
that the Veteran was in significant pain prior to going to 
sick call.  

In June 2008, the Veteran submitted notarized statements from 
his wife and from his trainer.  His wife reported that when 
she met the Veteran he had just fractured his shoulder after 
arriving back from two weeks camp in the military.  She 
stated that this was in 1993.  His trainer reported that he 
trained the Veteran for 6 to 9 months and that the Veteran 
was having problems with range of motion of his shoulder.  He 
also reported that he helped to strengthen the Veteran's 
right hip.  

The Veteran was examined by VA in November 2008.  The claims 
file was reviewed.  The Veteran's history was noted and he 
was examined.  The examiner diagnosed right greater 
trochanteric bursitis; right shoulder impingement syndrome; 
and healed right clavicle fracture.  The examiner stated that 
he would have to resort to speculation to make an opinion as 
to whether the Veteran's current disabilities are related to 
or had their onset during service.  It was noted that there 
is nothing found in the service records to indicate the 
injuries described by the Veteran and that there were no 
health reports or injury reports found in the service 
treatment records.  The examiner also stated that however, 
the mechanism of injuries described could have resulted in 
the Veteran's current disabilities.  

As noted above, the Veteran's service treatment records are 
incomplete and a formal finding by the RO of unavailability 
of the records has been made.  His service personnel records 
show that he earned active duty points during 1991 and during 
1993.  The Veteran has supplied several lay statements in 
support of his claims of injuries during active duty service 
in the National Guard.  Additionally there are current 
diagnoses of right hip and right shoulder disorders.  This is 
sufficient to raise an inference that they might be 
connected.  As to the lay statements and the Veteran's 
contentions, once evidence is found to be competent, the 
Board must determine whether the evidence is credible.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran 
and the persons submitting the statements are competent to 
attest to that which they have personal knowledge.  

The Right Hip

The Board finds that the Veteran's statements and the 
notarized lay assertions as to his service treatment for 
injuries to the right hip are credible.  In this regard, the 
Veteran has been consistent in his description of the 
duration and circumstances of his injury, and the lay 
statements support his contentions.  One is offered from a 
service comrade who attested to witnessing the right hip 
injury.  Thus there is there is credible evidence the Veteran 
sustained an injury to his right hip while on active duty.  
Overall, there is sufficient corroboration of injury to his 
right hip such that these statements on this matter are both 
competent and credible.  Barr, 21 Vet. App. at 310.  As to a 
nexus, while the VA examiner did not want to resort to 
speculation in offering an opinion regarding the etiology of 
the Veteran's right hip disorder, clearly indicated that the 
current disorder was consistent with the type of injuries 
described by the Veteran.  When looking at the evidence in 
its totality, the record reasonably establishes that the 
Veteran's currently diagnosed right hip disorder was incurred 
in service.  Resolving all reasonable doubt in the Veteran's 
favor, and in consideration of the heightened duty due to his 
missing STRs, the evidence supports service connection for 
his right hip bursitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A Right Shoulder Disorder

As to the right shoulder, the Board finds that the Veteran's 
statements and the lay assertions of service treatment for 
injuries to the right shoulder are not credible.  In this 
regard, the service comrade stated received in April 2004 
merely reports that the Veteran went to sick call and was in 
significant pain.  Specifics regarding the nature of his 
complaints were not provided.  Statement of the Veteran's 
trainer merely indicates that he trained the Veteran for 6 to 
9 months and that he noticed the Veteran had pain in his 
shoulder.  The dates of the training were not provided.  As 
to the statements of the Veteran and his wife, the Board 
notes that there is no evidence of record of any complaints, 
treatment, or diagnosis of a right shoulder problem until 
2003, which is approximately seven years after discharge.  At 
that time, the Veteran reported the onset of the pain to be 
sudden and had been occurring for one month.  He did not 
indicate a history of a prior injury to the shoulder.  An MRI 
did not reveal any residuals of a fracture of the right 
shoulder.  

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  A gap in evidence 
constitutes negative evidence that tends to disprove a 
Veteran's claim that the Veteran had disease or injury in 
service that resulted in a chronic disability or persistent 
symptoms.  See Forshey v. West, 12 Vet. App. 71, 74 (1998); 
aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  This coupled with the 
contradicting statements offered by the Veteran regarding 
onset support a finding that his statements and that of his 
wife are incredible.  Thus there is there is not credible 
evidence the Veteran sustained an injury to his right 
shoulder while on active duty.  

Overall, there is not sufficient corroboration of injury to 
his right shoulder to find that these statements on this 
matter are both competent and credible.  Barr, 21 Vet. App. 
at 310.  As to a nexus, while the VA examiner did not want to 
resort to speculation in offering an opinion regarding the 
etiology of the Veteran's right shoulder disorder, he did 
indicate that the current disorder was consistent with the 
type of injuries described by the Veteran.  Since the Board 
has determined that his claim regarding the injury is not 
credible, the doctor's finding has little probative value.  
Speculation on medical causation is not sufficient to support 
a claim for service connection in and of itself.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2008).  
When looking at the evidence in its totality, the record does 
not support a finding that the Veteran's currently diagnosed 
right shoulder disorder was incurred in service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for right hip bursitis is granted. 

Service connection for a right shoulder disorder is denied. 

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


